      Case 4:19-cv-01921 Document 13 Filed on 09/16/19 in TXSD Page 1 of 7
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                       September 16, 2019
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PRASETYA KOESOEMADINATA,                         §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-19-01921
                                                 §
KEVIN MCALEENAN, in his Capacity as              §
Acting Secretary of the U.S. Department of       §
Homeland Security,                               §
                                                 §
       Defendant.                                §


                             MEMORANDUM OPINION AND ORDER

       Pending before the court is a motion to dismiss filed b Kevin McAleenan, Acting Secretary

of the Department of Homeland Security (“DHS”). Dkt. 9. Having considered the complaint on file,

the motion, the response, and the applicable law, the court is of the opinion that the motion should

be GRANTED.

                                        I. BACKGROUND

       Plaintiff Prasetya Koesoemadinata, a native and citizen of Indonesia, filed an application to

become a lawful permanent resident of the United States on February 26, 2016. Dkt. 1. On May 13,

2018, while the application was still pending, Koesoemadinata entered into a Pre-Trial Intervention

Program Agreement with the County Attorney of Liberty County, Texas. Id. The agreement notes

that Koesoemadinata was alleged to have committed three possession of controlled substance

violations. Id. & Exs. However, under the agreement, the County Attorney agreed to defer

prosecution of the alleged offenses until May 2, 2019, if Koesoemadinata followed and completed

the terms of the pre-trial intervention program. Dkt. 1, Ex. 2. If Koesoemadinata successfully

completed the terms, the County Attorney agreed to decline to prosecute at the conclusion of the
      Case 4:19-cv-01921 Document 13 Filed on 09/16/19 in TXSD Page 2 of 7



agreement. Id. The term concluded on May 2, 2019, the Assistant County Attorney for Liberty

County, Texas, moved to dismiss because Koesoemadinata successfully completed the program, and

the court entered a judgment of dismissal. Dkt. 1, Ex. 3.

        In the interim, on February 26, 2019, the United States Citizenship and Immigration Services

(“USCIS”) denied Koesoemadinata’s application to register for permanent residence or adjust status

(form I-485). Dkt. 1, Ex. 1. Koesoemadinata appealed that denial, and USCIS determined that

Koesoemadinata’s confession of guilt for the purposes of his pre-trial intervention program

agreement was the same as a conviction for immigration purposes and rendered him inadmissible

under the Immigration and Nationality Act § 212(a)(2)(A)(i)(II) and thus not qualified for adjustment

of status. Id.

        Koesoemadinata filed his complaint in this court on May 28, 2019. Dkt. 1. He contends that

the court has jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(D), because his complaint raises a

question of law and not discretion, and pursuant to § 447 of the Administrative Procedures Act. Id.

He contends that a “conviction” for immigration purposes requires a confession of guilt and an

imposition of some penalty or restraint of liberty by a judge, and he did not confess guilt in front of

a judge before participating in the pre-trial diversion program. Id. He thus contends that USCIS

erroneously concluded that he was inadmissible.1

        DHS moves for dismissal of Koesoemadinata’s complaint, arguing that (1) the court does not

have subject matter jurisdiction because he can reassert the alleged errors with regard to his


        1
           The complaint Koesoemadinata filed is only three pages long and cuts off in the middle
of the “statement of the law.” See Dkt. 1. It does not contain a causes of action section. See id. The
court ordered Koesoemadinata to file a complete version of his complaint on or before September
11, 2019, if he would like the court to consider the entire complaint when it was reviewing the
motion to dismiss. Dkt. 11. Koesoemadinata did not file the correct version before September 11
and still has not filed a complete complaint.
                                                   2
      Case 4:19-cv-01921 Document 13 Filed on 09/16/19 in TXSD Page 3 of 7



application when USCIS files removal proceedings; (2) Koesoemadinata has thus also failed to

exhaust administrative remedies; and (3) Koesoemadinata does not state a claim for which relief may

be granted because his pretrial intervention agreement, which had to be approved by a judge as a

matter of Texas law, qualifies as a “conviction” under the Immigration and Nationality Act. Dkt. 9.

       Koesoemadinata argues that the possibility of appealing his application during removal

proceedings is closed to him unless and until USCIS initiates removal proceedings and, since he has

no direct line of appeal with regard to denial of his status, he could be forever held in limbo.

Dkt. 10. He contends that there was no judicial admission of guilt when he entered into the

agreement and that if there was no approval by a judge it cannot constitute a “conviction” under the

Immigration and Nationality Act. Id. He thus asks the court to reverse the decision denying his

lawful permanent residence application. Id.

                                       II. LEGAL STANDARD

       Federal district courts are courts of limited jurisdiction and may only adjudicate claims if

jurisdiction is conferred by statute. See Stockman v. Fed. Election Comm’n, 138 F.3d 144, 151 (5th

Cir.1998). Under Federal Rule of Civil Procedure 12(b)(1), a claim is properly dismissed for lack

of subject matter jurisdiction when the court lacks the statutory or constitutional power to adjudicate

the claim. Home Builders Ass'n, Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). The

party asserting federal jurisdiction bears the burden of demonstrating that jurisdiction is proper.

Stockman, 138 F.3d at 151.

       Koesoemadinata contends the court has jurisdiction under 8 U.S.C. § 1252(a)(2)(D) and

§ 557 of the Administrative Procedures Act. Section 1252(a)(2)(D) provides that subparagraphs (B)

and (C) of §1252(a)(2) should not be construed to preclude “review of constitutional claims or

questions of law raised upon a petition for review filed with an appropriate court of appeals in
                                                  3
      Case 4:19-cv-01921 Document 13 Filed on 09/16/19 in TXSD Page 4 of 7



accordance with this section.” § 1252(a)(2)(D) (emphasis added). Subsections (A), (B), and (C) list

specific types of claims for which judicial review is not allowed. See § 1252(a)(2)(A)–(C).

        Under 5 U.S.C. § 704, “[a]gency action[s] made reviewable by statute and final agency action

for which there is no other adequate remedy in a court are subject to judicial review. A preliminary,

procedural, or intermediate agency action or ruling not directly reviewable is subject to review on

the review of the final agency action.” A court may set aside an agency determination if it finds the

action was “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the

law.” 5 U.S.C. § 706(2)(A). The court, however, must apply Chevron deference when considering

questions implicating the agency’s construction of the statute it administers. I.N.S. v. Aguirre-

Aguirre, 526 U.S. 415, 424, 119 S. Ct. 1439 (1999) (citing Chevron U.S.A. Inc. v. Nat, Res. Def.

Council, Inc., 467 U.S. 837, 842, 104 S. Ct. 2778 (1984)).

        The U.S. Supreme Court has “recognized that judicial deference to the Executive Branch is

especially appropriate in the immigration context where officials ‘exercise especially sensitive

political functions that implicate questions of foreign relations.’” Id. at 425 (quoting INS v. Abudu,

485 U.S. 94, 110, 108 S. Ct. 904 (1988)). In applying Chevron, the court must first determine

whether “Congress has directly spoken to the precise question at issue” and, if not, the court must

determine “whether the agency’s interpretation is based on a permissible construction of the statute.”

Chevron, 467 U.S. at 842–43. “If Congress has explicitly left a gap for the agency to fill, there is

an express delegation of authority to the agency to elucidate a specific provision of the statute by

regulation.” Id. at 843–44. These regulations are “given controlling weight unless they are arbitrary,

capricious, or manifestly contrary to the statute.” Id. at 844. If the delegation is implicit rather than

explicit, “a court may not substitute its own construction of a statutory provision for a reasonable

interpretation made by the administrator of an agency.” Id.
                                                   4
      Case 4:19-cv-01921 Document 13 Filed on 09/16/19 in TXSD Page 5 of 7



                                            III. ANALYSIS

        DHS contends that exhaustion of administrative remedies is both statutory and jurisdictional,

that federal courts may not review adjustment of status applications by USCIS unless the plaintiff

first exhausted his or her administrative remedies, and that district courts lack jurisdiction over

USCIS denials of an adjustment of status application. Dkt. 9. They cite primarily Cardoso v. Reno,

216 F.3d 512, 518 (5th Cir. 2000). In Cardoso, three Mexican citizens who illegally entered the

United States sought legal permanent resident status. 216 F.3d at 513. They argued that their

statuses should be adjusted under the Family Unity Program or some variation thereof and that INS

erred in denying their applications. Id. at 513–14. They filed their complaint in federal district court

seeking declaratory and injunctive relief. Id. at 514. The Attorney General filed a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) and argued that the court did not have jurisdiction

under 8 U.S.C. § 1252(g). Id. The district court dismissed the complaint for lack of jurisdiction and

failure to state a claim, and the plaintiffs appealed. Id.

        Under § 1252(g), “Except as provided in this section and notwithstanding an other provisions

of law, no court shall have jurisdiction to hear any cause or claim by or on behalf of any alien arising

from the decision or action by the Attorney General to commence proceedings, adjudicate cases, or

execute removal orders against any alien under this chapter.” 8 U.S.C. § 1252(g). This section

“does not deprive courts of jurisdiction to review ‘the universe of deportation claims’ but rather

applies only to ‘three discrete actions that the Attorney General may take: her [or his] “decision or

action” to “commence proceedings, adjudicate cases, or execute removal orders.”’” Cardoso, 216

F.3d at 515 (quoting Reno v. Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 482, 119 S. Ct.

836 (1999)). The Cardoso plaintiffs asserted that they were not challenging a decision related to

removal but were instead challenging the denial of a request to adjust their statuses. Id. at 516.
                                                   5
      Case 4:19-cv-01921 Document 13 Filed on 09/16/19 in TXSD Page 6 of 7



       One of the three plaintiffs in Cardoso, Aurora Moran, like the plaintiff here, did not face a

removal order. See id. at 517. The Fifth Circuit noted that the court may not review decisions of the

Immigration and Naturalization Service unless the plaintiff first exhausted all administrative

remedies. Id. at 518 (citing 8 U.S.C. § 1252(d)). The court upheld the district court’s dismissal of

Moran’s claim, reasoning that although Moran could not directly appeal denial of her status

adjustment, “she may, nevertheless, renew her request upon the commencement of removal

proceedings.” Id. (citing 8 C.F.R. § 245.2(a)(5)(ii) (1999)). The court held that “[a]s such, Moran

has not yet exhausted her administrative remedies and this Court may not exercise jurisdiction.”2

Id.

       Here, Koesoemadinata argues that he is in limbo unless and until USCIS decides to initiate

deportation proceedings. The court, however, is bound by the Fifth Circuit’s case law, and

Cardoso’s discussion of the Aurora Moran case is directly analogous to Koesoemadinata’s situation.

The court lacks jurisdiction because Koesoemadinata must exhaust his administrative remedies, and

under Cardoso he has not yet done so because he may still challenge the failure to adjust his status

if and when USCIS initiates removal proceedings.

       Koesoemadinata does not attempt to distinguish Cardoso but instead argues that his

particular case is “fundamentally unfair” because of the “egregious violation of law here complained

of.” Dkt. 10. He does not, however, provide the court with any authority indicating that it may

exercise jurisdiction in a case like this before administrative remedies have been exhausted.




       2
          Moran had applied for a status adjustment as a child of a lawful permanent resident prior
to her twenty-first birthday. 216 F.3d at 514. INS did not review her application until after she was
twenty-one and determined at that time that she was no longer an eligible child. Id.
                                                 6
    Case 4:19-cv-01921 Document 13 Filed on 09/16/19 in TXSD Page 7 of 7



                                    IV. CONCLUSION

      Because the court lacks jurisdiction, DHS’s motion to dismiss is GRANTED.

Koesoemadinata’s case is DISMISSED WITHOUT PREJUDICE.

      Signed at Houston, Texas on September 16, 2019.




                                         ___________________________________
                                                     Gray H. Miller
                                             Senior United States District Judge




                                            7
